EX 99.28(p)(22) FIDUCIARY ASSET MANAGEMENT LLC CODE OF ETHICS Section I. Introduction This Code of Ethics (“Code”) has been adopted by Fiduciary Asset Management LLC (“FAMCO”), a registered investment adviser, in compliance with Rule 17j-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), and Rule 204A-1 under the Investment Advisers Act of 1940 (“Advisers Act”), to establish standards and procedures for the detection and prevention of activities by which persons having knowledge of the investments and investment intentions of FAMCO may abuse their fiduciary duties to any clients to which FAMCO serves as an investment adviser or sub-adviser, to deal with other types of conflict of interest situations and to ensure compliance with all laws applicable to FAMCO in its role as a registered investment adviser by all Access Persons in their respective capacities as agents of FAMCO. This Code is adopted in recognition of the general fiduciary principles that govern personal investment activities of FAMCO personnel. It is the duty of all FAMCO personnel at all times to place the interests of our clients first. Priority must be given to our client’s trades over personal securities trades. Individuals are prohibited from trading on the basis of Material, Non-public information as defined by federal courts and the Securities and Exchange Commission (“SEC”) in interpreting Rule 10b-5 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Individuals are also prohibited from trading in their personal accounts before trades in a portfolio under management of FAMCO for the same security or “front-running.” All personal securities transactions must be conducted consistent with this Code and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individual’s position of trust and responsibility. Individuals should not take advantage of their positions with FAMCO. As more fully explained in Section 4, the Code applies to all FAMCO employees, directors and officers unless otherwise noted in particular sections. Each person subject to the Code must acknowledge on Exhibit C that he or she has received, read and agrees to be bound by the Code. You should direct any questions relating to the Code to FAMCO’s Chief Compliance Officer (“CCO”), Pam Brown, or in her absence, to Ann McCague, Managing Director, Director of Compliance, Piper Jaffray & Co. You also must notify the CCO immediately if you have any reason to believe that a violation of the Code has occurred or is about to occur. Section 2. General Standards. All FAMCO personnel are expected to conduct their activities in accordance with high standards of commercial honor and ethical principles. Accordingly, no person subject to the Code may engage in any conduct that is deceitful, fraudulent or misleading in connection with the implementation of an investment strategy, or the purchase or sale of any investment, for a client. Moreover, no person may place his or her own interests ahead of the interests of clients or engage in any transaction which interferes with, derives undue benefit, deprives a client of an investment opportunity, or is inconsistent with the investments undertaken for a client. In this regard, no person may use information concerning the investments recommended or made for clients for his or her personal benefit or gain in a manner detrimental to any FAMCO client. All persons subject to the Code must comply with the applicable provisions of the Advisers Act and the 1940 Act, and other applicable federal securities laws. No person subject to the Code, directly or indirectly, in connection with the purchase or sale of a security held or to be acquired by any client of FAMCO, including any Investment Company Client (any “Client”), shall: ● employ any device, scheme or artifice to defraud any Client; ● make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading or in any way mislead the client regarding a material fact; ● engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any client; ● engage in any manipulative practice with respect to any client; ● engage in any transaction in a security while in possession of material nonpublic information regarding the security or the issuer of the security; or ● engage in any transaction intended to raise, lower, or maintain the price of any security or to create a false appearance of active trading. Persons covered by this Code must adhere to its general principles as well as comply with the Code’s specific provisions. It bears emphasis that technical compliance with the Code’s procedures will not automatically insulate from scrutiny trades which show a pattern of abuse of the individual’s fiduciary duties to its Clients. In addition, a violation of the general principles of the Code may constitute a punishable violation of the Code. Section 3. Definitions. The following words have the following meanings, regardless of whether such terms are capitalized or not in this Code: A. “Access Person” Any director, officer, or partner of FAMCO or an Investment Company Client or any employee of FAMCO or an Investment Company Client who (a) has access to nonpublic information regarding any clients’ purchase or sale of securities, or nonpublic information regarding the portfolio holdings of an Investment Company Client, or (b) is involved in making securities recommendations to clients, or who has access to such recommendations that are nonpublic. Currently all FAMCO employees are deemed access persons except for the Receptionist. See Exhibit A. B. “Chief Compliance Officer” The Code contains many references to the Chief Compliance Officer (CCO). The CCO is Pam Brown.References to the CCO also include, for any function, any person designated by the CCO as having responsibility for that function from time to time.If the CCO is not available, reports required to be made to the CCO may be made to Pam Brown provided a copy is sent to the CCO or actions permitted to be taken by the CCO, may be taken by Ann McCague provided the CCO is notified of the actions taken. C. “Investment Personnel” means (1) any Access Person who, in connection with his or her regular functions or duties, makes or participates in making recommendations regarding the purchase or sale of securities for a client, and (2) any natural person who controls an Investment Company Client or FAMCO who obtains information concerning recommendations made to a client regarding the purchase or sale of securities by the client.A list of Investment Personnel is attached as Exhibit B. D. “Personal Securities Transaction” The Code regulates Personal Securities Transactions as a part of the effort by FAMCO to detect and prevent conduct that might violate the general prohibitions outlined above.A Personal Securities Transaction is a transaction in a security; other than an exempted security (as defined below), in which a person subject to this Code has a beneficial interest. 1. “Security” is defined very broadly, and means any note, stock, bond, debenture, investment contract, limited partnership or limited liability membership interest, and includes any right to acquire any security (an option or warrant, for example). 2. “Beneficial Interest” You have a beneficial interest in a security in which you have, directly or indirectly, the opportunity to profit or share in any profit derived from a transaction in the security, or in which you have an indirect interest, including beneficial ownership by your spouse or minor children or other dependents or any immediate family member living in your household, or your share of securities held by a partnership of which you are a general partner. Technically, Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 will be applied to determine if you have a beneficial interest in a security (even if the security would not be within the scope of Section 16). Section 4. Application of Code Many of the restrictions on Personal Securities Transactions (as defined in Section 3.D.) and the compliance procedures contained in the Code apply to all Access Persons. Investment Personnel are subject to additional restrictions as indicated in the Code. Such persons include, but are not limited to the following: ● Portfolio managers who manage the accounts ● Research analysts who are members of the management team for the accounts ● Traders who trade on behalf of clients ● Support staff and administrative assistants working directly with portfolio managers and analysts. Section 5.
